Exhibit 10.6

MORTGAGE

INSTRUMENT SECURES FUTURE ADVANCES AND IS INTENDED TO BE A FUTURE ADVANCE
MORTGAGE, AS BOTH OF THOSE PHRASES ARE DEFINED IN ACT NO. 348 OF THE PUBLIC ACTS
OF MICHIGAN OF 1990, AS AMENDED.

THIS MORTGAGE COVERS FIXTURES AND IS INTENDED FOR RECORDING WITH THE REGISTER OF
DEEDS FOR LENAWEE COUNTY, MICHIGAN

THIS MORTGAGE (this “Mortgage”) is made as of June     , 2015, by and among
GREEN PLAINS HOLDINGS II, LLC, a Delaware limited liability company (together
with its successors and assigns, “Mortgagor”) having an address of 450 Regency
Parkway, Suite 400, Omaha, NE 68114, in favor of BNP PARIBAS (“BNPP”), as Agent
(as hereinafter defined), having an address of 787 Seventh Avenue, New York, NY
10019.

RECITALS

A. BNPP, as administrative agent and as collateral agent for the Lenders
(defined below) hereinafter identified and defined (BNPP in such capacity as
agent for the Lenders, and its successors and assigns in such capacity, being
hereinafter referred to as the “Agent”), has entered into a Term Loan Agreement
dated as of June 10, 2014 (such Term Loan Agreement, as amended
contemporaneously herewith and as the same may be amended or modified from time
to time as permitted thereunder, including amendments and restatements thereof
in its entirety as permitted thereunder, being hereinafter referred to as the
“Loan Agreement”), pursuant to which certain lenders from time to time party to
the Loan Agreement (such lenders being hereinafter referred to collectively as
the “Lenders” and individually as a “Lender”) have agreed, subject to certain
terms and conditions, to extend credit and make certain other financial
accommodations available to GREEN PLAINS PROCESSING LLC (the “Borrower”). Any
capitalized term used in this Mortgage that is not otherwise defined herein,
either directly or by reference to another document, shall have the meaning for
purposes of this Mortgage as it is given in the Loan Agreement.

B. Mortgagor is a Subsidiary of the Borrower and as such will receive
substantial direct and indirect benefit from the extension of credit and other
financial accommodations made to the Borrower and the Subsidiaries.

C. The Mortgagor, has executed and delivered to the Agent a Joinder Agreement of



--------------------------------------------------------------------------------

even date herewith (as it may from time to time be amended, restated or
otherwise modified, the “Guaranty”) pursuant to which the Mortgagor has
guarantied the obligations of the Borrower with respect to the loans made under
the Loan Agreement (the “Loans”) and the other extensions of credit and
financial accommodations made under each of the other Loan Documents, (together
with the Loans, collectively, the “Guarantied Obligations”).

D. It is a condition to the obligation of the Lenders to make the Loans that the
Mortgagor execute and deliver this Mortgage to secure the Guarantied Obligations
and all direct obligations of the Mortgagor with respect to the Loans, INCLUDING
MORTGAGOR’S COVENANT TO REPAY ALL FUTURE ADVANCES (collectively, the
“Obligations Secured”). This Mortgage secures, and the Obligations Secured
include, “future advances” and is intended to be a “future advance mortgage” as
each of these phrases is defined in 1990 Mich. Pub. Act 348, as amended.

GRANT:

NOW, THEREFORE, (A) in consideration of Ten Dollars ($10.00) in hand paid, the
receipt and sufficiency of which are hereby acknowledged and (B) in
consideration of the foregoing Recitals, for the purpose of securing the
complete and timely performance and payment of all present and future
indebtedness, liabilities and obligations which the Mortgagor has from time to
time incurred or may incur or be liable to the Lenders and the Agent (each, a
“Secured Party”, collectively, the “Secured Parties”) under or in connection
with the Obligations Secured, the Mortgagor hereby GRANTS, REMISES, RELEASES,
ALIENS, CONVEYS, MORTGAGES AND WARRANTS to Agent (for the benefit of the Secured
Parties), and their successors and assigns, the real estate legally described in
Exhibit A hereto (the “Land”) in Lenawee County (the “County”), Michigan (the
“State”); together (i) with all right, title and interest, if any, that the
Mortgagor may now have or hereafter acquire in and to all improvements,
buildings and structures of every nature whatsoever now or hereafter located on
the Land; and (ii) all air rights, water rights and powers, development rights
or credits, zoning rights or other similar rights or interests that benefit or
are appurtenant to the Land (all of the foregoing, including the Land, the
“Premises”).

TOGETHER WITH all right, title and interest, if any, including any
after-acquired right, title and interest, and including any right of use or
occupancy, that the Mortgagor may now have or hereafter acquire in and to any of
the following related to the Land: (a) all easements, rights of way or gores of
land or any lands occupied by streets, ways, alleys, passages, sewer rights,
water courses and public places, and any other interests in property
constituting appurtenances to the Premises, or that hereafter shall in any way
belong, relate or be appurtenant thereto, (b) all licenses, authorizations,
certificates, variances, consents, approvals and other permits now or hereafter
relating to the Real Property (as defined below), excluding any of the foregoing
items that cannot be transferred or encumbered by the Mortgagor without causing
a default thereunder or a termination thereof, (c) all hereditaments, gas, oil
and minerals (with the right to extract, sever and remove such gas, oil and
minerals) located in, on or under the Premises, (d) all split or division rights
with respect to the Land and easements of every nature whatsoever and (e) all
other rights and privileges thereunto belonging or appertaining and all
extensions, additions, improvements, betterments, renewals, substitutions and
replacements to or of any of the rights and interests described in clauses (a),
(b), (c) and (d) above (all of the foregoing, the “Property Rights”).

 

2



--------------------------------------------------------------------------------

TOGETHER WITH all right, title and interest, if any, including any
after-acquired right, title and interest, and including any right of use or
occupancy, that the Mortgagor may now possess or hereafter acquire in and to all
fixtures and appurtenances of every nature whatsoever now or hereafter located
in or on, or attached to, or used or intended to be used in connection with (or
with the operation of), the Premises, including (a) all apparatus, machinery and
equipment of the Mortgagor (to the extent that any of the foregoing constitute
“fixtures” under applicable law); and (b) all extensions, additions,
improvements, betterments, renewals, substitutions and replacements to or of any
of the foregoing (all items listed in the foregoing clauses (a) and (b), the
“Fixtures”). Mortgagor and Agent agree that the Premises and all of the Property
Rights and Fixtures owned by the Mortgagor (collectively the “Real Property”)
shall, so far as permitted by law, be deemed to form a part and parcel of the
Land and for the purpose of this Mortgage to be real estate and covered by this
Mortgage.

TOGETHER WITH all the estate, right, title and interest, if any, of the
Mortgagor in and to (i) all judgments, insurance proceeds, awards of damages and
settlements resulting from condemnation proceedings or the taking of the Real
Property, or any part thereof, under the power of eminent domain or for any
damage (whether caused by such taking or otherwise) to the Real Property, or any
part thereof, or to any rights appurtenant thereto, and all proceeds of any sale
or other disposition of the Real Property or any part thereof (it being
understood that, except as otherwise provided herein or in the Loan Agreement,
the Mortgagor is hereby authorized to collect and receive such awards and
proceeds and to give proper receipts and acquittance therefor, and to apply the
same as provided herein); (ii) all contract rights, general intangibles, actions
and rights in action relating to the Real Property, including all rights to
insurance proceeds and unearned premiums arising from or relating to damage to
the Real Property; (iii) all plans and specifications, designs, drawings and
other information, materials and matters heretofore or hereafter prepared
relating to the Real Property; and (iv) all proceeds, products, replacements,
additions, substitutions, renewals and accessions of and to the Real Property
(the rights and interests described in this paragraph, the “Intangibles”).

The Mortgagor (i) pledges and assigns to the Agent from and after the date of
the effectiveness hereof (including any period of redemption), primarily and on
a parity with the Real Property, and not secondarily, all rents, issues and
profits of the Real Property and all rents, issues, profits, revenues,
royalties, bonuses, rights and benefits due, payable or accruing (including all
deposits of money as advance rent, for security, as earnest money or as down
payment for the purchase of all or any part of the Real Property) under any and
all present and future leases, contracts or other agreements relative to the
ownership or occupancy of all or any portion of the Real Property (all of the
foregoing, the “Rents”), and (ii) except to the extent such a transfer or
assignment is not permitted by the terms thereof, transfers and assigns to Agent
all such leases, contracts and agreements (including all the Mortgagor’s rights
under any contract for the sale of any portion of the Mortgaged Property and all
revenues and royalties under any oil, gas and mineral lease relating to the Real
Property) (collectively the “Leases”); provided however, that subject to the
terms of the Loan Agreement, so long as no Event of Default has occurred and is
continuing, a license is hereby given to Mortgagor to collect and use such
Rents. The provisions of this Section/Paragraph are not intended to evidence an
additional recordable event, as may be prohibited by Act 459 of the Public Acts
of Michigan of 1996, but rather are included for purposes of complying with any
applicable requirements of Act 210 of the Public Acts of Michigan of 1953, as
amended. The Agent shall be entitled to all the rights and remedies

 

3



--------------------------------------------------------------------------------

conferred by Act No. 210 of the Michigan Public Acts of 1953 as amended by Act
No. 151 of the Michigan Public Acts of 1966 (MCL 554.231 et seq.) or Act No. 228
of the Michigan Public Acts of 1925, as amended by Act No. 55 of the Michigan
Public Acts of 1933 (MCL 554.211 et seq.), whichever is applicable. The
assignment of rents provided for in this Mortgage shall, notwithstanding
anything to the contrary contained therein, constitute an assignment of rents
pursuant to MCL 554.231 et seq. or MCL 554.211 et seq., whichever is applicable,
and shall be interpreted and applied in accordance therewith

All of the property described above, including the Land, the Premises, the
Property Rights, the Fixtures, the Real Property, the Intangibles, the Rents and
the Leases, is called the “Mortgaged Property.”

Nothing herein contained shall be construed as constituting the Agent a
mortgagee-in-possession in the absence of the taking of title and/or possession
of the Mortgaged Property by the Agent. Nothing contained in this Mortgage shall
be construed as imposing on the Agent any obligation of any lessor under any
Lease of the Mortgaged Property in the absence of an explicit assumption thereof
by the Agent. In the exercise of the powers herein granted the Agent, prior to
Agent taking title to or possession of the Mortgaged Property, no liability
shall be asserted or enforced against the Agent, all such liability being
expressly waived and released by the Mortgagor, except for any such liability
arising on account of the Agent’s gross negligence or willful misconduct, as
determined by a court of competent jurisdiction in a final, non-appealable
order.

TO HAVE AND TO HOLD the Mortgaged Property, and all other properties, rights and
privileges hereby conveyed or assigned, or intended so to be, unto the Agent,
its beneficiaries, successors and assigns, forever for the uses and purposes
herein set forth. Except to the extent such a release or waiver is not permitted
by applicable law, the Mortgagor hereby releases and waives all rights of
redemption or reinstatement, if any, under and by virtue of any of the laws of
the State, and the Mortgagor hereby covenants, represents and warrants that, at
the time of the execution and delivery of this Mortgage, (a) the Mortgagor has
good and marketable fee simple title to the Mortgaged Property, with lawful
authority to grant, remise, release, alien, convey, mortgage and warrant the
Mortgaged Property, (b) the title to the Mortgaged Property is free and clear of
all encumbrances, except the Permitted Liens (as defined in the Loan Agreement)
and (c) except for the Permitted Liens, the Mortgagor will forever defend the
Mortgaged Property against all claims in derogation of the foregoing.

SECURITY AGREEMENT AND FINANCING STATEMENT

The Agent and the Mortgagor further agree that if any of the property herein
mortgaged is of a nature so that a security interest therein can be created and
perfected under the Uniform Commercial Code in effect in the State (the “Code”),
this Mortgage shall constitute a continuously perfected security agreement,
fixture filing and financing statement from the date of the filing of this
Mortgage for record with the Register of Lenawee County, Michigan. The
information provided in this section is provided in order that this Mortgage
shall comply with the requirements of the Code, for a mortgage instrument to be
filed as a financing statement, and for that purpose, the following information
is set forth:

 

4



--------------------------------------------------------------------------------

(a) In addition to the foregoing grant of mortgage, the Mortgagor hereby grants
a continuing security interest to the Agent for the benefit of the Secured
Parties in that portion of the Mortgaged Property in which the creation and/or
perfection of a security interest is governed by the Code.

(b) The “Debtor” is the Mortgagor and the “Secured Party” is the Agent for the
benefit of itself and the other Secured Parties.

(c) The name and address of the Debtor are as set forth in the Preamble to this
document.

(d) The name and address of the Secured Party are as set forth in the Preamble
to this document.

(e) The description of the types or items of property covered by this financing
statement is: All of the Mortgaged Property in which a security interest may be
perfected pursuant to the Code.

(f) The description of the real estate to which collateral is attached or upon
which collateral is located is set forth on Exhibit A.

(g) The Agent may file this Mortgage, or a reproduction hereof, in the real
estate records or other appropriate index, as a financing statement for any of
the items specified herein as part of the Mortgaged Property. Any reproduction
of this Mortgage or of any other security agreement or financing statement is
sufficient as a financing statement.

The Mortgagor authorizes the Agent to file any financing statement, continuation
statement or other instrument that the Agent or the Required Lenders (as defined
in the Loan Agreement) may reasonably deem necessary or appropriate from time to
time to perfect or continue the security interest granted above under the Code.

FIXTURE FILING

To the extent permitted by law, (i) all of the Fixtures are or are to become
fixtures on the Land and (ii) this instrument, upon recording or registration in
the real estate records of the proper office, shall constitute a
“fixture-filing” within the meaning of Sections 9-604 and 9-502 of the Code as
in effect on the date hereof. Subject to the terms and conditions of the Loan
Agreement, the remedies for any violation of the covenants, terms and conditions
of the agreements herein contained shall be as prescribed herein, in any other
Loan Document, or by general law, or, as to that part of the security in which a
security interest may be perfected under the Code, by the specific statutory
consequences now or hereafter enacted and specified in the Code, all at the
election of the Required Lenders (as defined in the Loan Agreement).

THE FOLLOWING PROVISIONS SHALL ALSO CONSTITUTE AN INTEGRAL PART OF THIS
MORTGAGE:

1. Payment of Taxes on this Mortgage. Without limiting any provision of the Loan
Agreement, the Mortgagor agrees that, if the government of the United States or
any department,

 

5



--------------------------------------------------------------------------------

agency or bureau thereof or if the State or any of its subdivisions having
jurisdiction shall at any time require documentary stamps to be affixed to this
Mortgage or shall levy, assess or charge any tax, assessment or imposition upon
this Mortgage or the credit or indebtedness secured hereby or the interest of
any Secured Party in the Premises or upon any Secured Party by reason of or as
holder of any of the foregoing then, the Mortgagor shall pay for such
documentary stamps in the required amount and deliver them to the Agent or pay
(or reimburse the Agent for) such taxes, assessments or impositions. The
Mortgagor agrees to provide to the Agent, at any time upon request, official
receipts showing payment of all taxes, assessments and charges that the
Mortgagor is required or elects to pay under this Section. The Mortgagor agrees
to indemnify each Secured Party against liability on account of such documentary
stamps, taxes, assessments or impositions, whether such liability arises before
or after payment of the Obligations Secured and regardless of whether this
Mortgage shall have been released.

2. Leases Affecting the Real Property. All future lessees under any Lease made
after the date of recording of this Mortgage shall, at the direction of the
Required Lenders (as defined in the Loan Agreement) or at the Agent’s option and
without any further documentation, attorn to the Agent as lessor if for any
reason the Agent becomes lessor thereunder, and, upon demand after an Event of
Default has occurred and is continuing, pay rent to the Agent, and the Agent
shall not be responsible under such Lease for matters arising prior to the Agent
becoming lessor thereunder; provided that the Agent shall not become lessor or
obligated as lessor under any such Leases unless and until it shall have been
directed by the Required Lenders (as defined in the Loan Agreement) to do so, or
it shall elect in writing to do so.

3. Use of the Real Property. The Mortgagor agrees that it shall not (a) permit
the public to use any portion of the Real Property in any manner that could
reasonably be expected to impair the Mortgagor’s title to such property, or to
make possible any claim of easement by prescription or of implied dedication to
public use, provided Mortgagor has actual knowledge of such use; (b) institute
or acquiesce in any proceeding to change the zoning classification of the Real
Property, nor shall the Mortgagor change the use of the Mortgaged Property in
any material way, without the consent of the Required Lenders (as defined in the
Loan Agreement), which consent shall not be unreasonably withheld; and
(c) permit any material legal or economic waste to occur with respect to the
Mortgaged Property.

4. Insurance. Subject to Section 10.1 of the Loan Agreement, the Mortgagor
shall, at its sole expense, obtain for, deliver to, assign to and maintain for
the benefit of the Agent, until the Obligations Secured are paid in full,
insurance policies relating to the Mortgaged Property as specified in the Loan
Agreement. Prior to an Event of Default, use of insurance proceeds shall be
governed by Sections 10.1 and 6.2.3 of the Loan Agreement. Each such policy
shall name the Agent as additional insured or loss payee, as applicable, under a
standard mortgage endorsement. If an Event of Default exists and is continuing,
and the Agent has given notice to the Mortgagor that the Agent intends to
exercise its rights under this Section 4, then the Agent shall be entitled to
(a) adjust any casualty loss and (b) apply the proceeds thereof as provided in
Section 8 of this Mortgage.

5. Real Property Taxes. The Mortgagor covenants and agrees to pay before
delinquent all real property taxes, assessments, ground rent, if any, water and
sewer rents, fees and charges, levies, permit, inspection and license fees and
other dues, charges or impositions,

 

6



--------------------------------------------------------------------------------

including all charges and license fees for the use of vaults, chutes and similar
areas adjoining the Land, maintenance and similar charges and charges for
utility services, in each instance whether now or in the future, directly or
indirectly, levied, assessed or imposed on the Premises or the Mortgagor and
whether levied, assessed or imposed as excise, privilege or property taxes
(“Taxes”); provided that the foregoing shall not require the Mortgagor to pay
any of the foregoing so long as it shall contest the validity thereof in good
faith by appropriate proceedings and shall set aside on its books adequate
reserves with respect thereto in accordance with GAAP.

Mortgagor’s failure to pay taxes and/or assessments assessed against the Real
Property, or any installment thereof, or any insurance premium upon policies
covering the Mortgaged Property or any part thereof, shall constitute waste
(although the meaning of the term “waste” shall not necessarily be limited to
such nonpayment), as provided by Act No. 236 of the Public Acts of Michigan of
1961, as amended, and shall entitle Agent to all remedies provided for therein.
Mortgagor further agrees to and does hereby consent to the appointment of a
receiver under such statute, should Agent elect to seek such relief thereunder.

6. Condemnation Awards. Subject to the terms of the Loan Agreement, the
Mortgagor assigns to the Agent, as additional security, all awards of damage
resulting from condemnation proceedings or the taking of or injury to the Real
Property for public use (“Eminent Domain Proceedings”). If an Event of Default
exists and is continuing and the Agent has given notice to the Mortgagor that
the Agent intends to exercise its rights under this Section 6, then the Agent
shall be entitled to (a) participate in and/or direct (at the sole discretion of
the Required Lenders (as defined in the Loan Agreement)) any Eminent Domain
Proceedings and (b) apply the proceeds thereof as provided in Section 8 of this
Mortgage.

7. Remedies. WARNING: THIS SECURITY INSTRUMENT CONTAINS A POWER OF SALE. Subject
to the provisions of the Loan Agreement, upon the occurrence and during the
continuance of an Event of Default, including a failure to perform or observe
any of the covenants set forth in this Mortgage that is not cured within any
applicable cure period, in addition to any rights and remedies provided for in
the Loan Agreement or other Loan Document, if and to the extent permitted by
applicable law, the following provisions shall apply:

(a) Agent’s Power of Enforcement. The Agent may immediately foreclose this
Mortgage by judicial action. The court in which any proceeding is pending for
the purpose of foreclosure of this Mortgage may, at once or at any time
thereafter, either before or after sale, without notice and without requiring
bond, and without regard to the solvency or insolvency of any person liable for
payment of the Obligations Secured, and without regard to the then value of the
Mortgaged Property or the occupancy thereof as a homestead, appoint a receiver
(the provisions for the appointment of a receiver and assignment of rents being
an express condition upon which the loans and other financial accommodations
hereby secured are made) for the benefit of the Secured Parties, with power to
collect the Rents, due and to become due, during such foreclosure suit and the
full statutory period of redemption notwithstanding any redemption, and
Mortgagor consents to such appointment. The receiver, out of the Rents when
collected, may pay reasonable costs incurred in the management and operation of
the Real Property, prior and subordinate liens, if any, and taxes, assessments,
water and other utilities and insurance, then due or thereafter accruing, and
may make and pay for any necessary

 

7



--------------------------------------------------------------------------------

repairs to the Real Property, and may pay any part of the Obligations Secured in
accordance with the Loan Agreement or any deficiency decree entered in such
foreclosure proceeding. Upon or at any time after the filing of a suit to
foreclose this Mortgage, the court in which such suit is filed shall have full
power to enter an order placing the Agent in possession of the Real Property
with the same power granted to a receiver pursuant to this clause (a) and with
all other rights and privileges of a mortgagee-in-possession under applicable
law.

(b) Agent’s Right to Enter and Take Possession, Operate and Apply Income. The
Agent shall, at the direction of Required Lenders (as defined in the Loan
Agreement) or at its option, have the right, acting through its agents or
attorneys or a receiver, with process of law, to enter upon and take possession
of the Real Property, to expel and remove any persons, goods or chattels
occupying or upon the same, to collect or receive all the Rents, to manage and
control the Real Property, to lease the Real Property or any part thereof, from
time to time, and, after deducting all reasonable attorneys’ fees and expenses
of outside counsel, and all reasonable expenses incurred in the protection,
care, maintenance, management and operation of the Real Property, to distribute
and apply the remaining net income in such order and to such of the Obligations
Secured in accordance with the Loan Agreement or any deficiency decree entered
in any foreclosure proceeding.

(c) Rights under the Code. With respect to those portions of the Mortgaged
Property covered by the Code, Agent may exercise any and all rights granted to a
secured party under the Code.

(d) Foreclosure by Power of Sale. Upon the occurrence of an Event of Default,
Agent may immediately commence foreclosure proceedings against the Mortgaged
Property pursuant to the applicable laws. The commencement by Agent of
foreclosure proceedings by advertisement or in equity shall be deemed an
exercise by Agent of its option to accelerate the due date of all sums secured
hereby. Mortgagor hereby grants power to Agent, in the event of the occurrence
of an Event of Default hereunder, to grant, bargain, sell, release and convey
the Mortgaged Property at public auction or vendue, and upon such sale to
execute and deliver to the purchaser(s) instruments of conveyance pursuant to
the terms hereof and to the applicable laws. Mortgagor acknowledges that the
foregoing sentence confers a power of sale upon Agent, and that upon default
this Mortgage may be foreclosed by advertisement as described below and in the
applicable Michigan statutes. Mortgagor understands that upon an Event of
Default, Agent is hereby authorized and empowered to sell the Mortgaged
Property, or cause the same to be sold and to convey the same to the purchaser
in any lawful manner, including but not limited to that provided by Chapter 32
of the Revised Judicature Act of Michigan, entitled “Foreclosure of Mortgage by
Advertisement”, which permits Agent to sell the Mortgaged Property without
affording Mortgagor a hearing, or giving it actual personal notice. The only
notice required under such Chapter 32 is to publish notice in a local newspaper
and to post a copy of the notice on the Mortgaged Property.

WAIVER: By conferring this power of sale upon Agent, Mortgagor, for itself, its
successors and assigns, after an opportunity for consultation with its legal
counsel, hereby voluntarily, knowingly and intelligently waives all rights under
the

 

8



--------------------------------------------------------------------------------

Constitution and Laws of the United States and under the Constitution and Laws
of the State of Michigan, both to a hearing on the right to exercise and the
exercise of the power of sale, and to notice except as required by the Michigan
statute which provides for Foreclosure of Mortgages by Advertisement. However,
Mortgagor reserves the right to timely contest the exercise of the power of sale
by instituting suit against Mortgagor in the circuit court of the county in
which the Mortgaged Property is located or any other court of competent
jurisdiction.

8. Application of the Rents or Proceeds from Foreclosure or Sale. All proceeds
of any foreclosure of this Mortgage by judicial action or, to the extent
permitted by applicable law, any sale of the Mortgaged Property by advertisement
shall (and any decree for sale in the event of a foreclosure by judicial action
shall provide that such proceeds shall) be applied as follows:

(a) First, to all reasonable out-of-pocket costs and expenses (including
reasonable attorneys’ fees and legal expenses) incurred by the Agent to the
extent reimbursable under applicable law in connection with (i) the Mortgagor’s
execution, delivery and performance of this Mortgage, (ii) protecting,
preserving or maintaining the Real Property and (iii) enforcing the rights of
the Agent hereunder (collectively “Costs and Expenses”). All Costs and Expenses
shall become additional Obligations Secured when paid or incurred by the Agent
in connection with any proceeding, including any bankruptcy proceeding, to which
any Secured Party shall be a party, either as plaintiff, claimant or defendant,
by reason of this Mortgage or any indebtedness hereby secured or in connection
with the preparations for the commencement of any suit for the foreclosure,
whether or not actually commenced, or if permitted by applicable law, any sale
by advertisement.

(b) Then, to all Obligations Secured that then remain unpaid in such order as
the Required Lenders (as defined in the Loan Agreement) may determine in their
discretion. If Agent is the final purchaser at the foreclosure sale of the
Mortgaged Property, the foreclosure sale price (Agent’s final bid) shall be
applied against the Obligations Secured.

The Mortgagor shall remain liable for any deficiency to the extent provided in
the documents that create the Obligations Secured.

9. Cumulative Remedies; Delay or Omission Not a Waiver. No remedy or right of
the Agent shall be exclusive of, but shall be in addition to, every other remedy
or right now or hereafter existing at law or in equity. No delay in the exercise
or omission to exercise any remedy or right available during the existence of
any Event of Default shall impair any such remedy or right or be construed to be
a waiver of such Event of Default or acquiescence therein, nor shall it affect
any subsequent Event of Default of the same or different nature. To the extent
permitted by applicable law, every such remedy or right may be exercised
concurrently or independently and when and as often as may be deemed expedient
by the Agent.

10. Agent’s Remedies against Multiple Parcels. If (a) the Mortgaged Property
shall consist of one or more parcels, whether or not contiguous and whether or
not located in the same county, or (b) in addition to this Mortgage, Agent shall
now or hereafter hold one or more additional mortgages, liens, deeds of trust or
other security (directly or indirectly) for the

 

9



--------------------------------------------------------------------------------

Obligations Secured upon other property (whether or not such property is owned
by Mortgagor, or by others) or (c) both the circumstances described in clauses
(a) and (b) shall be true, then to the fullest extent permitted by law, Agent
may, at its election, commence or consolidate in a single foreclosure action all
foreclosure proceedings against all such collateral securing the Obligations
Secured (including the Mortgaged Property), which action shall be brought or
consolidated in the courts of any county in which any of such collateral is
located. Mortgagor acknowledges that the right to maintain a consolidated
foreclosure action is a specific inducement to Lenders to extend the Obligations
Secured by this Mortgage, and Mortgagor expressly and irrevocably waives any
objections to the commencement or consolidation of the foreclosure proceedings
in a single action and any objections to the laying of venue or based on the
grounds of forum non conveniens that it may now or hereafter have. Mortgagor
further agrees that if Agent shall be prosecuting one or more foreclosure or
other proceedings against a portion of the Mortgaged Property or against any
collateral other than the Mortgaged Property, which collateral directly or
indirectly secures the Obligations Secured, or if Agent shall have obtained a
judgment of foreclosure and a sale or similar judgment, or if Agent shall
exercise its power of sale against such collateral, then, whether or not such
proceedings are being maintained or judgments were obtained inside or outside
the State of Michigan, Agent may commence or continue foreclosure proceedings
and exercise its other remedies (including its power of sale) granted in this
Mortgage against all or any part of the Mortgaged Property, and Mortgagor waives
any objection to the commencement or continuation of a foreclosure of this
Mortgage or exercise of any other remedies hereunder based on such other
proceedings or judgments, and waives any right to seek to dismiss, stay, remove,
transfer or consolidate either any action under this Mortgage or such other
proceedings on such basis. None of the commencement, continuation of proceedings
to foreclose this Mortgage, exercise of the power of sale or the exercise of any
other rights hereunder, and the recovery of any judgment by Agent in any such
proceedings shall not prejudice, limit or preclude Agent’s right to commence or
continue one or more foreclosure or other proceedings or obtain a judgment
against any other collateral (either inside or outside the State of Michigan)
that directly or indirectly secures the obligations, and Mortgagor expressly
waives any objections to the commencement of, continuation of, or entry of a
judgment in such other proceedings or exercise of any remedies in such
proceedings based upon any action judgment connected to the Mortgage, and
Mortgagor also waives any right to seek to dismiss, stay, remove, transfer or
consolidate either such other proceedings or any action under this Mortgage on
such basis. It is expressly understood and agreed that, to the fullest extent
permitted by law, Agent may, at its election, cause the sale of all collateral
that is the subject of a single foreclosure action at either a single sale or at
multiple sales conducted simultaneously and take such other measures as are
appropriate in order to effect the agreement of the parties to dispose of and
administer all collateral securing the Obligations Secured (directly or
indirectly) in the most economical and least time-consuming manner.

11. No Merger. In the event of a foreclosure of this Mortgage or any other
mortgage or trust deed securing the Obligations Secured, the Obligations Secured
then due shall, at the option of the Required Lenders (as defined in the Loan
Agreement), not be merged into any decree of foreclosure entered by the court,
and the Agent may concurrently or subsequently seek to foreclose one or more
mortgages or deeds of trust that also secure the Obligations Secured.

 

10



--------------------------------------------------------------------------------

12. Notices. All notices and other communications hereunder shall be in writing
and shall be given in the manner, within the time periods and to the applicable
address identified in the Loan Agreement.

13. Governing Law. This Mortgage shall be construed, governed and enforced in
accordance with the laws of the State. Wherever possible, each provision of this
Mortgage shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Mortgage shall be prohibited by or
invalid under applicable law, such provision shall be effective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Mortgage.

14. Satisfaction of Mortgage. Upon full payment and performance of all the
Obligations Secured, or upon satisfaction of the conditions set forth in the
Loan Agreement for discharge of the Mortgaged Property from this Mortgage, then
the Agent shall, promptly upon request of the Mortgagor, execute and deliver to
the Mortgagor a discharge of this Mortgage or reconveyance of the Mortgaged
Property reasonably acceptable to the Mortgagor.

15. Successors and Assigns Included in Parties; Third Party Beneficiaries. This
Mortgage shall be binding upon the parties hereto and upon the successors,
assigns and vendees of the Mortgagor and shall inure to the benefit of the
parties hereto and their respective successors and assigns; all references
herein to the Mortgagor and to the Agent shall be deemed to include their
respective successors and assigns. The Mortgagor’s successors and assigns shall
include, without limitation, a receiver, trustee or debtor in possession of or
for the Mortgagor. Wherever used herein, the singular number shall include the
plural, the plural shall include the singular, and the use of any gender shall
be applicable to all genders. The Secured Parties shall be third party
beneficiaries of the Mortgagor’s representations, warranties, covenants and
agreements hereunder.

16. WAIVER OF APPRAISEMENT, VALUATION, STAY, EXTENSION AND REDEMPTION LAWS. The
Mortgagor agrees, to the full extent permitted by law, that neither the
Mortgagor nor anyone claiming through or under it shall set up, claim or seek to
take advantage of any appraisement, valuation, stay, homestead or extension law,
whether now or hereafter in force, in order to prevent or hinder the enforcement
or foreclosure of this Mortgage or the absolute sale of the Mortgaged Property
or the final and absolute putting into possession thereof, immediately after
such sale, of the purchaser thereof; and the Mortgagor, for itself and all who
may at any time claim through or under it, hereby waives, to the full extent
that it may lawfully so do, the benefit of all such laws and any right to have
the assets comprising the Mortgaged Property marshaled upon any foreclosure of
the lien hereof and agrees that the Agent or any court having jurisdiction to
foreclose such lien may sell the Mortgaged Property in part or as an entirety.
To the full extent permitted by law, the Mortgagor irrevocably waives all
statutory or other rights of redemption from sale under any order or decree of
foreclosure of this Mortgage, on its own behalf and on behalf of each and every
person acquiring any interest in or title to the Mortgaged Property subsequent
to the date hereof. The Mortgagor further waives, to the full extent it may
lawfully do so, all statutory and other rights in its favor, limiting concurrent
actions to foreclose this Mortgage and the exercise of other rights with respect
to the Obligations Secured, including any right vested in the Mortgagor or any
affiliate to limit the right of the Agent to pursue or commence concurrent
actions against the Mortgagor or any such affiliate or any property owned by any
one or more of them.

 

11



--------------------------------------------------------------------------------

17. Interpretation with Other Documents. Notwithstanding anything in this
Mortgage to the contrary, in the event of a conflict or inconsistency between
this Mortgage and the Loan Agreement, the provisions of the Loan Agreement will
govern.

18. Future Advances; Revolving Credit. This Mortgage is given for the purpose of
securing loan advances which the Lenders may make to or for the benefit of the
Mortgagor pursuant and subject to the terms and provisions of the Loan
Documents. The parties hereto intend that, in addition to any other debt or
obligation secured hereby, this Mortgage shall secure unpaid balances of loan
advances made after this Mortgage is delivered to the office in which mortgages
are recorded in the jurisdiction where the Land is situated, whether made
pursuant to an obligation of any Lender or otherwise, and in such event, such
advances shall be secured to the same extent as if such future advances were
made on the date hereof, although there may be no advance made at the time of
execution hereof, although there may be no indebtedness outstanding at the time
any advance is made and although such advances may from time to time be repaid
to a zero balance and thereafter readvanced. Such loan advances may or may not
be evidenced by guarantees or notes executed pursuant to the Loan Documents.

19. Changes. Neither this Mortgage nor any term hereof may be changed, waived,
discharged or terminated orally, or by any action or inaction, but only by an
instrument in writing signed by the party against which enforcement of the
change, waiver, discharge or termination is sought. To the extent permitted by
law, any agreement hereafter made by the Mortgagor and the Agent relating to
this Mortgage shall be superior to the rights of the holder of any intervening
lien or encumbrance.

20. CONSENT TO JURISDICTION; WAIVER OF IMMUNITIES.

(a) The Mortgagor irrevocably (i) submits to the jurisdiction of any state or
federal court sitting in the State, or in such other location as may be
specified in the Loan Agreement, in any action or proceeding arising out of or
relating to this Mortgage, and the Mortgagor hereby irrevocably agrees that all
claims in respect of such action or proceeding may be heard and determined in
any state or federal court sitting in the State or in such other location as may
be specified in the Loan Agreement.

(b) The provisions of the Loan Agreement contained in Sections 14.14 and 14.15
thereof are hereby incorporated by reference as if set out in their entirety in
this Mortgage.

(c) To the extent that the Mortgagor has or hereafter may acquire any immunity
from the jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) with respect to itself or its property, the Mortgagor
hereby irrevocably waives such immunity in respect of its obligations under this
Mortgage.

(d) Notwithstanding the provisions of the Loan Documents and this Mortgage
restricting (i) prepayment of the Obligations Secured, and (ii) restrictions on
any transfer of the Mortgaged Property or on interests in Mortgagor, in the
event that individually or jointly such

 

12



--------------------------------------------------------------------------------

restrictions shall be deemed by a court of competent jurisdiction to result in
an unreasonable restraint on alienation of property, and therefore are
unenforceable, Agent shall have the right to elect which of such provisions it
desires to waive and the other shall remain in full force and effect. Agent
shall make such election within fifteen (15) business days following any such
decision by a court of competent jurisdiction, after the expiration of all
appeal periods.

21. Time of Essence. Time is of the essence with respect to the provisions of
this Mortgage.

22. No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Mortgage. In the event an ambiguity or question
of intent or interpretation arises, this Mortgage shall be construed as if
drafted jointly by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provision of this Mortgage.

23. Agent’s Right to Appear. After the occurrence of an Event of Default, or in
any situation where the Agent or the Required Lenders reasonably determine that
the Mortgagor’s action is not protective of the interest of the Agent in the
Mortgaged Property, Agent shall have the right to appear in and defend any legal
proceeding brought regarding the Mortgaged Property and to bring any legal
proceeding, in the name and on behalf of the Mortgagor or in the Agent’s name,
that the Required Lenders (as defined in the Loan Agreement), in their sole
discretion, determine is necessary to be brought to protect the Secured Parties’
interest in the Mortgaged Property, as long as Agent provided Mortgagor fifteen
(15) days prior written notice of its intent to bring such proceeding, except in
the event of an emergency, in which case no prior notice shall be required (but
Agent shall promptly thereafter notify Mortgagor of the bringing of such
proceeding). Nothing herein is intended to prohibit Mortgagor from bringing or
defending any suit relating to the Mortgaged Property.

24. No Liability of Secured Parties. Notwithstanding anything to the contrary
contained in this Mortgage, this Mortgage is only intended as security for the
Obligations Secured and the Secured Parties shall not be obligated to perform or
discharge, and do not hereby undertake to perform or discharge, any obligation,
duty or liability of the Mortgagor with respect to any of the Mortgaged
Property. Unless and until a Secured Party takes title or possession of the
Mortgaged Property, either through foreclosure, the taking of a deed in lieu
thereof or otherwise, no Secured Party shall be responsible or liable for the
control, care, management or repair of the Mortgaged Property or for any
negligence in the management, operation, upkeep, repair or control of the
Mortgaged Property resulting in loss or injury or death to any licensee,
employee, tenant or stranger or other person. The Mortgagor agrees to indemnify
and hold harmless the Secured Parties from and against all loss, cost and
liability incurred by the Mortgagor in connection with any of the foregoing that
are not the responsibility of the Secured Parties in accordance with this
Section; provided that the Mortgagor shall not be liable for such
indemnification to any Secured Party to the extent that resulting from such
Secured Party’s gross negligence or willful misconduct, as determined by a court
of competent jurisdiction in a final, non-appealable order.

25. Indemnity. Mortgagor unconditionally agrees to forever indemnify, defend and
hold harmless, and covenants not to sue for any claim for contribution against,
each Secured

 

13



--------------------------------------------------------------------------------

Party and their respective directors, officers, employees, trustees, agents,
financial advisors, consultants, affiliates and controlling persons (each such
person, an “Indemnitee”) for any damages, costs, loss or expense, including
response, remedial or removal costs and all fees and disbursements of counsel
for any such Indemnitee, arising out of any of the following: (i) any presence,
release, threatened release or disposal of any Hazardous Material by Mortgagor
or any subsidiary of Mortgagor or otherwise occurring on or with respect to the
Mortgaged Property, (ii) the operation or violation of any Environmental Law by
Mortgagor or any subsidiary of Mortgagor or otherwise occurring on or with
respect to the Mortgaged Property, (iii) any claim for personal injury, property
damage related to Mortgagor or any subsidiary of Mortgagor or otherwise
occurring on or with respect to the Mortgaged Property, (iv) any claim for
actual or threatened injury to, destruction of or loss of natural resources in
connection with Mortgagor or any subsidiary of Mortgagor or otherwise occurring
on or with respect to the Mortgaged Property and (v) the inaccuracy or breach of
any environmental representation, warranty or covenant by Mortgagor made herein
or in any other Loan Document (as defined in the Loan Agreement) evidencing or
securing any obligation under the Loan Documents or setting forth terms and
conditions applicable thereto or otherwise relating thereto. The foregoing
indemnity shall survive the termination of this Mortgage and shall remain in
force beyond the expiration of any applicable statute of limitations and payment
or satisfaction in full of any single claim thereunder.

26. Variable Interest Rate. The Obligations Secured include obligations that
bear interest at rates that vary from time to time, as provided in the Loan
Agreement and the other documents relating to the Obligations Secured.

27. Revisions to Obligations Secured. The parties acknowledge, and all third
parties having notice of this Mortgage are hereby advised, that this Mortgage,
and the documents evidencing the Obligations Secured may from time to time be
amended, restated or otherwise modified. Such modifications may include, without
being limited to: (1) extension or acceleration of maturity dates, (2) increase
or decrease in interest rates, and (3) increase or decrease in required
payments. It is the intent of the Mortgagor and Agent that this Mortgage shall
retain its priority both as to the initial amount of the Obligations Secured and
as to any increase in the Obligations Secured pursuant to an such amendment,
restatement or modification. Accordingly, all third parties considering making
advances of credit to the Mortgagor are advised to contact the Agent for a
statement as to the details of the Obligations Secured before relying on the
face of this Mortgage as the basis of making such advances of credit.

28. Michigan State Specific Provisions.

(a) In addition to the assignment of rents and leases provided above, Agent
shall be entitled to all of the rights and benefits conferred by Act 210 of the
Michigan Public Acts of 1953 as amended (MCL 554.231, et seq.), as amended by
Act No. 151 of the Michigan Public Acts of 1966 (MCL Section 554.231, et seq.).
In addition, Agent shall be entitled to all the rights and remedies conferred by
Act No. 66 of the Michigan Public Acts of 1956 (MCL Section 565.81, et seq.),
and Act No. 226 of the Public Acts of Michigan of 1925 (MCL 554.211, 554.212 and
554.213), as amended.

(b) All references in this Mortgage to “mechanic’s liens” and “materialmen’s
liens” shall be deemed to include “construction liens” as defined in MCL
570.1103(3).

 

14



--------------------------------------------------------------------------------

(c) Failure of Mortgagor to pay any Taxes, or any part thereof, or any
installment of any such tax, assessment or charge, or any premium upon any such
tax, assessment or charge, or any premium upon any policy of insurance covering
any part of the Mortgaged Property, at the time or times such Taxes thereof or
insurance premiums are due and payable, shall constitute “waste”, as such term
is set forth in the provisions of Act No. 236 of the Michigan Public Acts of
1961, as amended (MCL 600.2927), and an Event of Default hereunder, and shall
entitle Agent to exercise the remedies afforded by such Act. Payment by Agent
for and on behalf of Mortgagor of any such delinquent Taxes or insurance premium
properly payable by Mortgagor under the terms of this Mortgage or the Loan
Agreement, shall not cure the Event of Default herein described nor shall it in
any manner impair Agent’s right to the appointment of a receiver on account
thereof, as herein provided. Upon the happening of any such failure to acts, and
on proper application made therefore by Agent to a court of competent
jurisdiction, Agent shall forthwith be entitled to the appointment of a receiver
of this Mortgage and of the earnings, income, issues and profits thereof, with
such powers as the court making such appointment shall confer; Mortgagor hereby
irrevocably consents to such appointment and waives notice of any application
therefor. Mortgagor acknowledges that the term “waste” set forth above is used
solely for the purpose of describing the provisions of Act No. 236 of the
Michigan Public Acts of 1961, as amended (MCL 600.2927), and not for any other
purpose in the Loan Documents.

(d) This Mortgage constitutes a “future advance mortgage” within the meaning of
Act No. 348 of the Public Acts of Michigan of 1990 (MCL 565.901, et seq.), as
amended, and shall also secure the payment of all future obligations of
Mortgagor to Agent, its successors or assigns, however created, arising or
evidenced, whether direct or indirect, absolute or contingent or now or
hereafter existing or due or to become due.

(e) To the extent not set forth herein, the interest rates, maturity dates and
terms of repayment of the Indebtedness are set forth in the Loan Agreement.

(f) The provisions set forth in this Mortgage are not intended to evidence an
additional recordable event, as may be proscribed by Act No. 459 of the Public
Acts of Michigan of 1996 but rather are included in this Mortgage for purposes
of complying with applicable law.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this instrument is executed as of the day and year first
above written by the individual identified below on behalf of the Mortgagor (and
said individual hereby represents that s/he possesses full power and authority
to execute and deliver this instrument).

THE MORTGAGOR HEREBY DECLARES AND ACKNOWLEDGES THAT THE MORTGAGOR HAS RECEIVED,
WITHOUT CHARGE, A TRUE COPY OF THIS MORTGAGE.

 

GREEN PLAINS HOLDINGS II, LLC, a Delaware limited liability company By:  

/s/ Michelle Mapes

Name: Michelle Mapes

Its: EVP-General Counsel & Corporate

      Secretary

 

Signed and acknowledged in the presence of Witness:

/s/ Cindi Hartman

Print Name:

Cindi Hartman

Witness:

/s/ Sara Beller

Print Name:

Sara Beller



--------------------------------------------------------------------------------

STATE OF ) ) SS. COUNTY OF                 )

On this     day of June, 2015 before me appeared Michelle Mapes, to me
personally known, who, being by me duly sworn, did say that s/he is the
EVP-General Counsel & Corporate Secretary of GREEN PLAINS HOLDINGS II, LLC a
Delaware limited liability company, and that the foregoing instrument was signed
on behalf of such company, pursuant to due authority, properly exercised, and
s/he acknowledged such instrument to be the free act and deed of such company.

IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official seal
in the County and State aforesaid, the day and year first above written.

 

/s/ Angela Y. Madathil

Notary Public

Douglas

County

Nebraska

My Comm. Expires:

1/5/2016

Prepared by and After

Recording, Return to:

Jack Edelbrock

c/o Mayer Brown LLP

71 South Wacker Drive

Chicago, Illinois 60606